Exhibit Olympus Pacific Minerals Inc. Management’s Discussion and Analysis (“MD&A”) As at March 5, 2008 The following Management Discussion and Analysis, which has been prepared as of March 5, 2008, of the financial results of Olympus Pacific Minerals Inc. (the “Company” or “Olympus”) operations for the year ended December 31, 2007 should be read in conjunction with the audited consolidated financial statements and related notes for the year ended December 31, 2007, prepared in accordance with Canadian generally accepted accounting principles (“GAAP”).This discussion covers the year ended December 31, 2007 and the subsequent period to March 5, 2008.Any references to the financial statement notes within this MD&A are incorporated by reference. Other pertinent information on the Company is available on SEDAR at www.sedar.com and at www.edgar.com as well as on the Company’s web site at www.olympuspacific.com. Olympus is listed on the Toronto Stock Exchange under the symbol OYM and on the over the counter bulletin board in the United States under the symbol OLYMF. For the purpose of preparing our MD&A, the Company considers the materiality of information. Information is considered material if: (i) such information results in, or would reasonably be expected to result in, a significant change in the market price or value of our shares; (ii) there is a substantial likelihood that a reasonable investor would consider it important in making an investment decision; or (iii) if it would significantly alter the total mix of information available to investors.
